
	
		I
		112th CONGRESS
		1st Session
		H. R. 2229
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mrs. McCarthy of New
			 York (for herself, Mrs.
			 Capps, Mr. Farr,
			 Ms. Norton,
			 Mr. Jackson of Illinois,
			 Ms. Bordallo,
			 Ms. Moore,
			 Mr. Hinchey,
			 Mr. Pascrell, and
			 Mr. Holt) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce, and in addition to the
			 Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To make demonstration grants to eligible local
		  educational agencies for the purpose of reducing the student-to-school nurse
		  ratio in public elementary schools and secondary schools.
	
	
		1.Short titleThis Act may be cited as the
			 Student-to-School Nurse Ratio
			 Improvement Act of 2011.
		2.FindingsThe Congress finds the following:
			(1)The American
			 Academy of Pediatrics emphasizes the crucial role school nurses have in the
			 seamless provision of comprehensive health services to children and youth, as
			 well as in the development of a coordinated school health program.
			(2)The school nurse
			 functions as a leader and the coordinator of the school health services team,
			 facilitating access to a medical home for each child and supporting school
			 achievement.
			(3)Recent national
			 data indicates 45 percent of public schools have a school nurse all day, every
			 day, while another 30 percent of schools have a school nurse who works part
			 time in 1 or more schools.
			(4)The American
			 Nurses Association has reported that when there is no registered nurse on the
			 school premises, the responsibility to administer the necessary medications and
			 treatments, and appropriate monitoring of the children falls on the shoulders
			 of administrators, educators, and staff who are ill-prepared to perform these
			 tasks.
			(5)Statistics from
			 the National Center for Educational Statistics indicate that of the 52,000,000
			 children who currently spend their day in schools, 16 percent have chronic
			 physical, emotional, or other health problems.
			(6)A
			 recent study indicated that from 2002 to 2008, the percentage of children in
			 special education with health impairments, due to chronic or acute health
			 problems, increased 60 percent. Within this group, the rate of autism has
			 doubled since 2002.
			(7)A
			 40-percent increase in asthma has been seen in the past 10 years, along with
			 nearly 50-percent increase in the incidence of diabetes in the same time
			 period.
			(8)According to the
			 American Academy of Pediatrics, students today face increased social issues as
			 well as the need for preventative services and interventions for acute and
			 chronic health issues.
			(9)The Centers for
			 Disease Control and Prevention report that the percentage of children without
			 health insurance was 8.9 percent in 2008, and with over 1,300,000 homeless
			 children in the United States, schools have become the only source of health
			 care for many children and adolescents.
			(10)Communicable and
			 infectious diseases account for millions of school days lost each year. There
			 is reported evidence that school nurses have a positive impact on immunization
			 rates, with fewer parent requested exemptions.
			(11)A recent study
			 showed that students with health concerns attended to by school nurses were
			 able to return to class 95 percent of time, while students attended to by
			 nonlicensed staff were only able to return to class 82 percent of the
			 time.
			(12)Using a
			 formula-based approach for determining a balanced student-to-school nurse ratio
			 offers a reasonable means for achieving better student outcomes.
			3.Reducing
			 student-to-school nurse ratios
			(a)Demonstration
			 grants
				(1)In
			 generalThe Secretary of Education, in consultation with the
			 Secretary of Health and Human Services and the Director of the Centers for
			 Disease Control and Prevention, may make demonstration grants to eligible local
			 educational agencies for the purpose of reducing the student-to-school nurse
			 ratio in public elementary schools and secondary schools.
				(2)ApplicationTo receive a grant under this section, an
			 eligible local educational agency shall submit to the Secretary of Education an
			 application at such time, in such manner, and containing such information as
			 the Secretary of Education may require, which shall include information with
			 respect to the current ratios of students-to-school nurses in each of the
			 public elementary secondary and secondary schools served by the agency.
				(3)PriorityIn
			 awarding grants under this section, the Secretary of Education shall give
			 priority to applications submitted by high-need local educational agencies that
			 demonstrate the greatest need for new or additional nursing services among
			 students in the public elementary secondary and secondary schools served by the
			 agency.
				(4)Matching
			 fundsThe Secretary of Education may require recipients of grants
			 under this section to provide matching funds from non-Federal sources, and
			 shall permit the recipients to match funds in whole or in part with in-kind
			 contributions.
				(b)ReportNot
			 later than 24 months after the date on which a grant is first made to a local
			 educational agency under this section, the Secretary of Education shall submit
			 to the Congress a report on the results of the demonstration grant program
			 carried out under this section, including an evaluation—
				(1)of the
			 effectiveness of the program in reducing the student-to-school nurse ratios
			 described in
			 subsection (a)(1); and
				(2)of the impact of
			 any resulting enhanced health of students on learning.
				(c)DefinitionsFor
			 purposes of this section:
				(1)The terms
			 elementary school, local educational agency,
			 poverty line, and secondary school have the meanings
			 given to those terms in section 9101 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7801).
				(2)The term
			 eligible local educational agency means a local educational agency
			 in which the student-to-school nurse ratio in each public elementary and
			 secondary school served by the agency is 750 or more students to 1 school
			 nurse.
				(3)The term
			 high-need local educational agency means a local educational
			 agency—
					(A)that serves not
			 fewer than 10,000 children from families with incomes below the poverty line;
			 or
					(B)for which not less
			 than 20 percent of the children served by the agency are from families with
			 incomes below the poverty line.
					(4)The term
			 nurse means a licensed nurse, as defined under State law.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section for each of the fiscal years 2012
			 through 2016.
			
